Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00941-CR

                           Adrian Gilbert TORRES,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 290th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2018CR9951W
                Honorable Melisa C. Skinner, Judge Presiding

   BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED January 30, 2019.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice